Citation Nr: 0304030	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  97-07 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1980, from January 1991 to May 1991, and from June 
1991 to September 1991.  The veteran had active duty for 
training for 16 days beginning April 7, 1989.  Other periods 
of active duty, active duty training and inactive duty 
training could not be verified.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veteran's affairs (VA).  

In its December 1998 decision, the Board addressed other 
issues pertaining to service connection for various 
conditions associated with undiagnosed illness, including 
sore gums, joint pain, muscle soreness, flu-like symptoms, 
and gastrointestinal symptoms.  However, the claim for 
service connection for a left knee disability was remanded by 
the Board in December 1998.  The purpose of this remand in 
part was to obtain additional service medical records and a 
medical examination.  In its current status, the case returns 
to the Board following an attempt to complete the development 
requested in its December 1998 remand.  

The Board attempted to undertake additional development on 
the issue of entitlement to service connection for a left 
knee disability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  Inasmuch as the veteran failed to report to 
the requested medical examination, the Board did not provide 
him with further notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran is not shown to have a left knee condition 
that is associated with injury, disease or any event of his 
military service.  


CONCLUSION OF LAW

A left knee disability is not shown to have been incurred in 
or aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim, by means of the discussions in the January 1996, 
November 1997 and July 2000 rating decisions, the March 1996 
statement of the case, the November 1996, November 1997, July 
2000, July 2001 and April 2002 supplemental statements of the 
case and the December 1998 Board remand.  He was specifically 
told that there was no evidence showing that he had a left 
knee disability that is associated with injury, disease or 
event noted during his active service.  The RO also notified 
him by letters dated September 1996 and March 2001 of the 
type of evidence he needed to support his claim for service 
connection.  Therefore, VA has no outstanding duty to inform 
him that any additional information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In 
letters dated in September 1996 and March 2001, the RO asked 
him to specify where he had received treatment and solicited 
releases to obtain his private records.  The RO also informed 
him that it would request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available service medical records.  The RO also 
obtained the veteran's VA medical records from the Jackson, 
Mississippi VA medical facility.  In addition, reports of 
private treatment were received from Mississippi Baptist 
Medical Center, University of Mississippi Medical Center, St. 
Dominic/Jackson Memorial Hospital, and Sparta-Gundersen 
Clinic.  

In addition, verification of the veteran's service dates and 
types of service was attempted by the RO pursuant to the 
directive of the Board's December 1998 remand.  The record 
reflects that the RO made several attempts to comply with 
this request between April 1999 and February 2002.  The 
National Personnel Records Service Center (NPRC).  In a May 
1999 letter, NPRC indicated that no additional records were 
at that facility, and recommended contacting the veteran's 
reserve unit.  In a June 2, 1999 letter, the RO requested the 
veteran to provide information concerning the unit to which 
he was assigned.  In addition, the veteran was asked to send 
a copy of his service medical records and personnel file.  By 
a June 13, 1999 letter, the RO was informed by the veteran's 
reserve unit that the veteran was a member in good standing 
in the United States Army reserves; however, no records were 
available at that unit.  The RO submitted an additional 
request to the reserve unit on June 16, 1999.  In a June 18, 
1999 letter, the reserve unit again responded that the 
veteran's health records were not available at that facility.  
A September 1999 letter from the NPRC suggested that the RO 
contact the veteran for additional information.  

The RO requested additional information from the veteran in 
an October 1999 letter.  Specifically, the veteran was 
informed that VA had been unable to obtain service medical 
and personnel records, as well as information to verify the 
veteran's periods of military service.  The RO informed the 
veteran that any further search on its part would be futile.  
As a consequence the veteran was asked to submit this 
evidence.  In addition, he was informed that if should he 
fail to submit that evidence, his case would be decided on 
the basis of the current record.  

RO once again in a February 2002 letter requested additional 
information from the veteran.  First, it advised the veteran 
that the reserve unit stated that no health records were in 
its possession, but made no mention of personnel records.  
Second, the RO requested him to contact his reserve unit to 
request available records.  Likewise, the RO once again 
contacted the veteran's reserve unit with a similar request.  
In addition, the letter stated, "If you do not have the 
veteran's records, please furnish the name and complete 
mailing address of the organization which does have these 
records, if known."  

Additional records were received on February 28, 2002 from 
the Department of the Army Headquarters, 2nd Battalion, 346th 
Regiment.  The attached statement indicates, "If there are 
any additional documents needed to complete this process 
please contact the VA at Fort Bliss, Tx."  

The veteran has been provided numerous opportunities to 
provide additional evidence.  For example, in May 1996, the 
veteran was afforded the opportunity to provide testimony on 
the issue on appeal at an RO hearing.  A transcript of these 
proceedings has been associated with the veteran's claims 
folder.  

In addition, in August 2002, the Board requested additional 
development pursuant to its authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  Specifically, an orthopedic examination was 
requested to determine the current nature and etiology of the 
veteran's left knee disability.  In January 2003, the veteran 
was informed that he needed to report for medical 
examination.  He was also informed that his claim may be 
denied if he failed to report without good cause, pursuant to 
38 C.F.R. § 3.655.  The record reflects that the veteran was 
scheduled for a VA examination in February 2003, but did not 
appear for his appointment.  "The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), affirmed on reconsideration, 1 Vet. App. 406 (1991).  
In light of the veteran's failure to respond to request for 
information, additional efforts to notify and assist him are 
not warranted.   

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Pertinent Law and Regulations

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, specified 
action shall be taken.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655.  

Factual Background

In this case, the Board notes that in May 1996, the veteran 
provided testimony to the effect that he injured his left 
knee during physical training in 1989 while he was stationed 
at Fort McCoy, Wisconsin.  He testified that at that time, 
his knee gave way, and that he fell.  He reported that the 
event was witnessed by other service personnel.  He was 
referred to a civilian clinic for treatment, rather than an 
aide station.  He also stated that he was subsequently 
treated for his left knee in May 1995, while stationed in 
Korea and testified that as a result of his inservice 
injuries, he eventually required surgical intervention in 
1995 at a VA medical facility, following his return from 
Korea.  The veteran reported that he currently experiences 
sharp pain in the left knee.  

A February 1989 letter from the U.S. Army Reserve Personnel 
Center shows that the veteran was ordered to active duty for 
training for 16 days.  Active duty for training was to 
beginning April 7, 1989.  

Reports of private treatment received from Sparta-Gundersen 
Clinic, show that on April 17, 1989, the veteran was treated 
for pain under the left patella.  In addition, a health 
insurance claims form shows that the veteran was treated for 
knee sprain in April 1989.  

Reports of treatment from Mississippi Baptist Medical Center 
show that in July 1995 the veteran was seen for worsening 
left knee pain.  He presented a history of injury to the left 
knee 10 years previously.  He reported, however, that nothing 
serious had been found at that time.  The physical 
examination in July 1995 was consistent with strain of the 
left knee.  Magnetic resonance imaging was conducted at St. 
Dominic Hospital in July 1995.  This examination was 
consistent with a medial meniscus tear.  An October 1995 
statement from W. B. Geissler, M.D. shows that the veteran 
underwent arthroscopic partial medial meniscectomy in July 
1995 at Mississippi Baptist Medical Center.  

The veteran was noted to be status post left partial 
meniscectomy at the August 1997 VA examination.  At that 
time, the veteran reported that he developed pain in the left 
knee after a drill practice.  He had swelling in the knee and 
was treated with ice.  He later developed intermittent pain 
in the knee, and an MRI in 1995 revealed torn cartilage.  
Following arthroscopic partial meniscectomy, the veteran 
stated that he had occasion pain in the left knee.  

Analysis

The available clinical record indicates that he veteran 
sustained a left knee sprain during a period of active duty 
for training in April 1989.  No further left knee treatment 
is indicated until July 1995.  At that time, the veteran was 
found to have a meniscus tear of the left knee.  The Board 
attempted to obtain a nexus opinion regarding the medical 
probability that the veteran's meniscus tear noted in 1995 
was related to injury noted during his period of active duty 
for training.  However, this opinion could not be obtained as 
the veteran did not report for the medical examination 
scheduled for February 2003.  In addition, there has not been 
an explanation provided that could be construed as "good 
cause" for not appearing for examination.  As a consequence, 
the Board is constrained to make a determination based on the 
existing record.  The absence of evidence that the veteran 
currently has disability associated with injury, disease or 
event noted during his active service is dispositive in this 
case.  

While the veteran's contentions and testimony regarding the 
etiologies of his medical conditions have been reviewed, he 
is advised that his statements are probative only to the 
extent that a lay person can discuss personal experiences.  
But, generally, lay testimony cannot provide medical evidence 
because lay persons lack the competence to offer medical 
opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels the conclusion that the veteran's does not 
have left knee disability that is related injury disease or 
event noted during his active service.  Therefore, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In view of the 
foregoing, the preponderance of the evidence is against the 
claim for service connection a left knee disability.  


ORDER

Service connection for a left knee disability is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

